 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees,plant clerical employees,errandboys,deliverymen,guards, and supervisors as defined in the NationalLabor Relations Act.WE WILLNOT in any like or related manner interferewith,restrain,or coerceemployees in the exercise of the rights guaranteed by Section7 of the Act,except to the extent permitted by Section 8(a)(3) of the Act.NORTHWESTERN PHOTO ENGRAVINGCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicatedirectly withthe Board's RegionalOffice, 176 WestAdams Street,Chicago 3,Illinois,Telephone No. Central 6-9660, if theyhave anyquestions concerning this notice or compliance with its provisions.Pioneer Bus Company,Inc.'andTransportWorkersUnion ofAmerica,AFL-CIO.Case No. 23-RC-1939.December 10, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth R. Tilley, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and 2(6) and (7) of the Act, for the following reasons:The Employer and the Intervenor contend that their collective-bargaining contracts, entered into on May 29, 1960, and effective fromFebruary 15,1961, to February 15, 1965, bar the instant petition whichwas filed on July 10, 1962. The Petitioner asserts that the contractscannot bar an election at this time because,inter alia,they artificiallydivide the employees into two separate bargaining units based solelyupon considerations of race.Pursuant to a consent election held in 1950, the Intervenor wascertified as bargaining representative for all the Employer's bus opera-tors and shop employees in Houston, Texas. Commencing in 1956,the parties created a two-unit bargaining relationship.One unit wasknown as the "Pioneer Bus Lines" and was composed exclusively of1 The Employer'sname appears as amendedat the hearing.A The Intervenor,Bus Drivers,Dispatchers and Shop Employees Independent Union ofHouston,intervened on the basis of its contractual interest.140 NLRB No. 18. PIONEER BUSCOMPANY, INC.55white bus operators and shopmen. The other was styled the "TrinityGardens Bus Lines" and consisted entirely of Negro employees in thesame classifications.However, all are admittedly employees of theEmployer.In contract negotiations since 1956, the Employer has met sep-arately with representatives of the two groups and has executed sep-arate contracts with each.While the contracts were executed on thesame dates, and generally contained identical terms and conditions ofemployment, separate seniority lists were maintained within each unit.This separate representational treatment along racial lines appears inthe contracts here asserted as bars.Consistent with clear court decisions in other contexts which con-demn governmental sanctioning of racially separate groupings as in-herently discriminatory,' the Board will not permit its contract-barrules to be utilized to shield contracts such as those here involved fromthe challenge of otherwise appropriate election petitions.We there-fore hold that, where the bargaining representative of employees in anappropriate unit executes separate contracts, or even a single contract,discriminating between Negro and white employees on racial lines, theBoard will not deem such contracts as a bar to an election.We are not confronted in this proceeding with any attack on thevalidity of the Intervenor's outstanding certification in consequence ofthe separate contracts which it executed on the basis of race.Althoughthe execution of such contracts is in patent derogation of the certifica-tion and would warrant revocation of the certification,4 we deem it un-necessary to take such action at this time in view of the impending elec-tion which we here direct.4.The appropriate unit :The parties agree that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All bus operators and shop employees employed by the Employer atHouston, Texas, excluding clerical employees, professional employees,guards, watchmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above Deci-sion and Direction of Election.°Brown, et al.v.Board of Education of Topeka,et al,349 U.S 294;Boynton v.Virginia,364 U.S. 454,Bailey, et al.v. Patterson,et al,369 U S. 31;Burton v. Wilming-ton Parking Authority,etal., 365 U S. 715.6SeeHughesToolCompany,104 NLRB 318,319-322.